J-S03037-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

FLOYD WILSON

                            Appellant              No. 2006 EDA 2014


                    Appeal from the PCRA Order June 2, 2014
               In the Court of Common Pleas of Delaware County
              Criminal Division at No(s): CP-23-CR-0002168-1975


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and OTT, J.

MEMORANDUM BY OTT, J.:                              FILED APRIL 06, 2015

       Floyd Wilson appeals, pro se, from the order entered on June 2, 2014,

in the Court of Common Pleas of Delaware County, denying him relief on his

second petition filed pursuant to the Post Conviction Relief Act (PCRA), 42

Pa.C.S. § 9541 et seq. In his sole issue on appeal, Floyd claims the PCRA

court erred in failing to apply the holding of the United States Supreme

Court’s decision in Miller v. Alabama, 132 S. Ct. 2455 (2012).1 Following a

thorough review of the submissions by the parties, relevant case law, and

the certified record, we affirm on the sound reasoning of the PCRA court,

and direct the parties to attach a copy of the trial court’s comprehensive


____________________________________________


1
 The Supreme Court decided Jackson v. Hobbs concurrently with Miller.
We will refer to the case simply as Miller.
J-S03037-15



Pa.R.A.P. 1925(a) opinion, dated September 25, 2014, in the event of

further proceedings.

       On March 25, 1975, Floyd and co-defendant, Lewis Lee, attempted to

rob two off duty police officers, including Robert Sparks, who was the Chief

of Police of the Glenolden Police Department.        During the course of the

robbery, Floyd shot and killed Sparks. At the time he committed the crime,

Floyd was 17 years, 9 months and 27 days old. After his conviction of first-

degree murder and related charges, and when the jury could not agree upon

imposition of the death penalty, Floyd was sentenced to a mandatory term

of life imprisonment.

       Floyd’s subsequent procedural/appellate/Post Conviction Hearing Act

(PCHA)2 history is well documented in the PCRA court opinion, so we need

not recite it herein. However, on June 25, 2012, the U.S. Supreme Court

issued the aforementioned decision in Miller, wherein it was held that a

sentence of mandatory life imprisonment, imposed upon a defendant who

was a minor at the time of the commission of the crime, was a violation of

the 8th Amendment prohibition against cruel and unusual punishment. The

Miller decision did not specifically declare the holding to be retroactive to all

such similarly situated minor defendants whose judgments of sentence were



____________________________________________


2
  Floyd’s prior petition for collateral relief was filed under the PCHA, the
predecessor to the PCRA.



                                           -2-
J-S03037-15



already final.    On August 6, 2012, Floyd filed this second PCRA petition,3

seeking relief pursuant to the dictates of Miller.

       While his petition was pending before the PCRA court, our Supreme

Court issued its decision in Commonwealth v. Cunningham, 81 A.3d 1

(Pa. 2013).      Cunningham expressly determined the holding in Miller,

prohibiting the automatic imposition of life imprisonment upon a defendant

who was a minor at the time of the commission of the crime, was not

retroactive.     Accordingly, defendants such as Floyd, whose judgments of

sentence were already final,4 are not entitled to relief under Miller. Despite

Floyd’s invitation to do so, neither the trial court nor we have the authority

to overrule our Supreme Court’s decision in Cunningham.

       The trial court’s September 25, 2014, Pa.R.A.P. 1925(a) opinion

delivers an able analysis of the specifics of Floyd’s current claim, as well as

several claims Floyd has abandoned in this appeal. We now rely upon that




____________________________________________


3
  Floyd was appointed counsel, who later filed a no-merit letter and motion
to withdraw as counsel with the PCRA court. The PCRA court granted
permission to withdraw and Floyd has proceeded pro se.
4
  After this Court affirmed Floyd’s judgment of sentence on direct appeal, the
Pennsylvania Supreme Court denied Floyd’s Petition for Allowance of Appeal
on January 31, 1983. Accordingly, Floyd’s judgment of sentence became
final on April 1, 1983 when the 60-day time limit for filing a petition for writ
of certiorari to the United States Supreme Court expired.            (In 1983,
U.S.Sup.Ct.R. 20 provided a 60-day time limit. Current U.S.Sup.Ct.R. 13
provides a 90-day time limit.)



                                           -3-
J-S03037-15



sound rationale and direct the parties to attach a copy of that decision in the

event of further proceedings.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/6/2015




                                     -4-